¶34 These days, fire fighters are not just men with hoses in hand and Dalmatians at their side. Yet while the legislature has clearly indicated that fire fighter is defined more broadly, the majority resorts to the dictionary definition of “fire fighter” to interpret chapter 41.24 RCW and to deny the respondents’ request for relief. I would look to the broader statutory scheme and closely related statutory definitions first, not to the dictionary, to determine the legislature’s intent. See State v. Borrero, 147 Wn.2d 353, 375, 58 P.3d 245 (2002) (Sanders, J., dissenting) (even when engaging in liberal construction analysis, court should not resort to dictionary definition but should focus instead on express language); *38see also Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 11-12, 43 P.3d 4 (2002) (court considered “all that the Legislature has said in the statute and related statutes”). Accordingly, I respectfully dissent.
Chambers, J. (dissenting)
*38¶35 Chapter 41.24 RCW governs volunteer fire fighters’ relief and pensions but fails to offer a meaningful definition of fire fighter. The chapter simply provides:
“Fire fighter” includes any fire fighter or emergency worker who is a member of any fire department of any municipality but shall not include full time, paid fire fighters who are members of the Washington law enforcement officers’ and fire fighters’ retirement system, with respect to periods of service rendered in such capacity.
RCW 41.24.010(3) (emphasis added). Although this provision is self-defining and consequently of little help in defining fire fighter, other provisions in the title indicate that, for purposes of determining pension eligibility in Washington, the legislature intended the term fire fighter to include employees whose job description does not include physically suppressing fires. See, e.g., RCW 41.26.030 (providing a very broad range of job titles).14 Furthermore, the use of the expansive “ ‘fire fighter’ includes” is at least some evidence that the legislature intended to define the term broadly, not narrowly. RCW 41.24.010(3), .010(4) (defining fire fighter to include some other emergency workers).
¶36 Chapter 41.26 RCW, which governs the closely related system of retirement plans for full time fire fighters, is also evidence of legislative intent to define the term broadly. For the purposes of that relief and pension fund, a “fire fighter” in Washington State is:
(a) Any person who is serving on a full time, fully compensated basis as a member of a fire department of an employer and who is serving in a position which requires passing a civil *39service examination for fire fighters, and who is actively employed as such;
(b) Anyone who is actively employed as a full time fire fighter where the fire department does not have a civil service examination;
(c) Supervisory fire fighter personnel;
(d) Any full time executive secretary of an association of fire protection districts authorized under RCW 52.12.031. The provisions of this subsection (4)(d) shall not apply to plan 2 members;
(e) The executive secretary of a labor guild, association or organization (which is an employer under RCW 41.26.030(2) as now or hereafter amended), if such individual has five years previous membership in a retirement system established in chapter 41.16 or 41.18 RCW. The provisions of this subsection (4)(e) shall not apply to plan 2 members;
(f) Any person who is serving on a full time, fully compensated basis for an employer, as a fire dispatcher, in a department in which, on March 1, 1970, a dispatcher was required to have passed a civil service examination for fire fighter; and
(g) Any person who on March 1,1970, was employed on a full time, fully compensated basis by an employer, and who on May 21, 1971, was making retirement contributions under the provisions of chapter 41.16 or 41.18 RCW.[15]
RCW 41.26.030(4) (emphasis added). Indeed, fire fighters are not just men on the fire line suppressing fires. Chapter 41.26 RCW demonstrates that our legislature sees office management, secretarial work, and other logistical duties as essential components of the broader fire fighting mission,*4016 and that the legislature intended to include in the pension plan many of the support personnel who are an integral part of the fire fighting effort. The term “fire fighter” in chapter 41.24 RCW, therefore, should be considered in light of the broad definition provided in chapter 41.26 RCW.
¶37 Returning to chapter 41.24 RCW, I note that it similarly defines “[p]erformance of duty” broadly. It includes “any work in and about company quarters, any fire station ... or any other place under the direction or general orders of the chief or other officer having authority to order such member to perform such work... of an emergency nature in accordance with the rules and regulations of the fire department.” RCW 41.24.010(5) (emphasis added). A broad definition is also in accord with the legislature’s general expansion of the scope of coverage over the years. See Laws of 1945, ch. 261, §§ 15, 16 (adding pension benefit to an original death, disability, and medical benefit); Laws of 1955, ch. 263, § 2 (creating state board to administer chapter 41.24 RCW); Laws of 1993, ch. 331, § 1 (adding emergency workers); Laws of 1995, ch. 11, § 1 (adding reserve officers).
¶38 In the present case where Patricia Schrom and Jane Bloomfield have each served as secretaries and chief financial officers providing administrative, financial, and clerical support to their respective fire districts, they are clearly integral to the fire fighting effort and thus within the class of people for whom the pension plan is intended.
¶39 The majority has cited City of Kennewick v. Board for Volunteer Fire Fighters, 85 Wn. App. 366, 933 P.2d 423 (1997) and Campbell v. Board for Volunteer Fire Fighters, 111 Wn. App. 413, 45 P.3d 216 (2002), as support for the position that fire department secretaries are not fire fighters and, thus, not the “participants” contemplated by RCW 41.24.170. The majority’s reliance in these cases is misplaced.
*41¶40 RCW 41.24.170 imposes three requirements petitioners must satisfy to be eligible for retirement benefits under the act: (1) he or she must be a participant, (2) he or she must be a member of a fire department or law enforcement agency participating in a statewide pension system, and (3) he or she must have served honorably for a period of 10 years or more as an active member in any capacity for that fire department.
¶41 First, while the majority recognizes these requirements and correctly concludes that the determinative inquiry here is whether respondents were participants under prong 1, the majority nevertheless offers prong 3 cases as primary support for its proposition that the women were not participants. Majority at 26-27. In Kennewick, five former volunteer fire fighters were denied the right to participate in the fund when they engaged in no activity relating to fire fighting, even though they contributed to the fund. Kennewick, 85 Wn. App. 366. There the court explicitly stated that the issue was whether the fire fighters were active members for the purposes of the statute. In Campbell, a volunteer fire fighter was denied pension benefits when, for a two-year period, he did not engage in sufficient activities relating to fire fighting. Campbell, 111 Wn. App. 413. During that period, he participated only in spouse appreciation dinners, an annual hose competition, an annual banquet, and a one-day training program. Id. at 415. Although the Campbell court noted that “participants” and “fire fighters” were relevant terms of the pension provision, the court focused on whether the volunteer was an active member of the department. Id. at 420-23. Persuaded by Kennewick, the court concluded that he was not an active member. Id. at 423.17 In the present case the issue is not whether Schrom and Bloomfield were active members*4218—if so, the cases would have been illustrative—the issue is whether they were participants.
¶42 The majoritys interpretation—that participants must suppress fires to be fire fighters—also lacks force because its chief argument is founded on an erroneous premise. In asserting that “participants” must be suppressing fires to be considered fire fighters, the majority cites to relief provisions of the act which apply to a specific group of participants who are injured or killed during the performance of their duties. See majority at 29.19 The majority asserts that these statutory provisions contemplate that the recipients of these relief benefits possess duties and engage in activities that are especially hazardous. Id. Thus it follows, the majority contends, that since secretaries and administrative workers do not confront perils as do fire-suppressing fire fighters, they cannot likewise be the “participants” the act was intended to protect. Id.
¶43 I disagree. While it is certainly clear that relief provisions apply only to those participants injured or killed in the line of duty while responding to acute emergencies, it *43does not follow that retirement provisions are similarly available only to participants who engage in dangerous activities. Retirement provisions, by their very nature, serve a broader class of participants than relief provisions; thus the majority errs in asserting that the intended beneficiaries of relief benefits also constitute the entire class of beneficiaries of retirement benefits.20
¶44 Ultimately, statutory construction is the search for the legislature’s intent. Sometimes dictionaries are useful in determining legislative intent. This is not one of those cases. Because the legislature intended a broad definition of “fire fighter,” I would affirm the Court of Appeals. I therefore respectfully dissent.
Johnson and Ireland, JJ., concur with Chambers, J. Mad-sen, J., concurs in the result.

 While chapters 41.24 and 41.26 RCW are products of different acts written at different times, they are now part of Title 41 RCW, “Public Employment, Civil Service, and Pensions,” and should be read in harmony with one another because they all govern the same body of law.


 The only other definition of “fire fighter” in Title 41 RCW is a 1947 statute governing firemen’s relief and pensions. That definition states:
“Fireman” or “fire fighter” shall mean any person regularly or temporarily, or as a substitute, employed and paid as a member of a fire department, who has passed a civil service examination for fireman and who is actively employed as a fireman; and shall include any “prior fireman.”
RCW 41.16.010(6). Because that definition applies solely to paid individuals who have passed a civil service examination (now not a requirement under RCW 41.26.030, passed in 1992), and because more recent statutes provide better evidence of the current understanding of the term, it is less helpful to our interpretation.


 See, e.g., RCW 41.26.030(4)(c) for one definition of fire fighter: “Supervisory fire fighter personnel.”


 The court also concluded that Campbell’s activities did not qualify as a fire fighter, but the court offered no support for this conclusion. See Campbell, 111 Wn. App. at 420-21.


 The majority properly concludes that there is no question that the women were active members since they both continuously served their respective fire departments. Majority at 26. The majority correctly recognizes that in evaluating whether a volunteer is a sufficiently active member, we should focus on the volunteer’s level of involvement in department affairs. In Kennewick, the fire fighters engaged in no activity related to fire fighting and were not found to be sufficiently active members. Kennewick, 85 Wn. App. at 370. In Campbell, the volunteer's activities were described as minor, isolated actions that were not sufficient to make him an active member. Campbell, 111 Wn. App. at 423. Thus, both cases indicate that quantity of involvement is the crucial inquiry. There is no question here that the women were actively involved in the department’s activities.


 The majority cites to: RCW 41.24.150 (disability benefits to be paid if “a participant becomes physically or mentally disabled, injured, or sick, in consequence or as the result of the performance of his or her duties”); RCW 41.24.160 (death benefits payable when a participant dies as a result of performing his or her duties); RCW 41.24.210 (time limitation for participant to file report to obtain benefits for illness or injuries sustained performing his or her duties); RCW 41.24.220 (principal fund of act to pay for hospitalization costs of participant incurred treating injuries sustained performing his or her duties); RCW 41.24.230 (principal fund to pay for burial and funeral expenses of participant who dies as a result of performing his or her duties). But these are not retirement benefits paid broadly to participating members; these are special programs targeted at fire fighters injured on the front lines of fire fighting.


 The provisions themselves show that relief provisions cater to a narrower class of participants than retirement provisions. Again ROW 41.24.170 is the key retirement provision and applies to participants who meet three requirements:
(1) must be a participant,
(2) must he a member of an eligible fire department,
(3) must have served honorably ... as an active member in any capacity.
This is a broad provision that essentially covers all fire fighters actively involved in the department’s affairs. See also ROW 41.24.030(l)(e) (“[w]here a municipal corporation has elected to make the retirement pension provisions of this chapter available ....”).
Relief provisions, on the other hand, apply to a narrower group of participants. An injured volunteer fire fighter may receive benefits from the relief fund only if he or she is: (1) a member of a fire department subject to chapter 41.24 RCW, and (2) involved in the performance of duty. See Buchanan v. Wash. State Bd. for Volunteer Firemen, 88 Wn.2d 412, 414, 562 P.2d 242 (1977). Under the second criterion, these relief statutes clearly limit relief to fire fighters who have been injured in the performance of their duty—a distinct group of fire fighters. Retirement provisions contain no such limitation. As such, it is error to presume that the narrow class of beneficiaries of relief provisions is the same class of beneficiaries of retirement provisions.